IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                                   Assigned on Briefs May 20, 2015


                  JEFFERY G. DOUGLAS v. FRANCINE C. S., ET AL.

                       Appeal from the Circuit Court for Madison County
                                No. C148    Don R. Ash, Judge

                                ________________________________

                      No. W2014-02075-COA-R3-CV – Filed July 23, 2015
                           _________________________________


The trial court dismissed Appellant‟s petition for a writ of mandamus. Due to profound
deficiencies in Appellant's brief, we dismiss this appeal.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

J. STEVEN STAFFORD, P.J.,W.S., delivered the opinion of the Court, in which ARNOLD B.
GOLDIN, J., and BRANDON O. GIBSON, J., joined.

Jeffery G. Douglas, Tiptonville, Tennessee, Pro Se.


                                     MEMORANDUM OPINION1

      On January 16, 2014, Plaintiff/Appellant Jeffery G. Douglas filed a petition for a writ
of mandamus in the Madison County Chancery Court against Defendants Francine C.S., et


1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

          This Court, with the concurrence of all judges participating in the case, may affirm, reverse or
          modify the actions of the trial court by memorandum opinion when a formal opinion would
          have no precedential value. When a case is decided by memorandum opinion it shall be
          designated AMEMORANDUM OPINION@, shall not be published, and shall not be cited or
          relied on for any reason in any unrelated case.
al.2 Attached to Mr. Douglas‟s petition was an inmate grievance form from the Tennessee
Department of Correction, indicating that an unknown party committed “defalcation of
incontrovertible abuse of rights doctrine.” On January 17, 2014, Judge Roy B. Morgan
entered an order of recusal. Thereafter, the Tennessee Supreme Court entered an order
appointing Senior Judge Don R. Ash to preside over this case.
        On July 21, 2014, Judge Ash entered an order on Mr. Douglas‟s petition. The order
stated, in relevant part:
                        This matter came before the court on motion of the
                plaintiff requesting writ of mandamus in regard to matters
                previously dismissed, namely Madison County Case Nos. 09-
                624, C-11-149, C-11-96, C-11-278. Further, plaintiff requests an
                order compelling the “appropriate authority in said cause to
                perform their mandatory duties . . . .” regarding a response to
                plaintiff filed October 24, 2013; a criminal complaint filed April
                5, 2011; a criminal complaint filed May 6, 2011; An affidavit of
                complaint for an arrest warrant signed October 19, 2013; and an
                affidavit of complaint for an arrest warrant signed on October
                31, 2013. On petition of the plaintiff and the record as a whole,
                this court finds as follows:
                                                * * *
                2. To obtain the writ of mandamus, the petitioner must show a
                specific and complete right which is to be enforced. Hayes v.
                Civil Serv. Comm’n of Metro Gov’t, 907 S.W.2d 826, 829
                (Tenn. Ct. App. 1995). When the following three elements are
                present, Tennessee courts will issue writs of mandamus: (1) the
                plaintiff[‟]s clear right to the relief sought, (2) the defendant‟s
                clear duty to perform the act the plaintiff seeks to compel, and
                (3) the absence of any other specific or adequate remedy.
                Peerless Constr. Co. v. Bass, 158 Term. 518, 520, 14 S.W.2d
732, 733 (1929); State ex rel. Weaver v. Ayers, 756 S.W.2d 217,
                221 (Tenn. 1988); State ex rel. Motlow v. Clark, 173 Tenn. 81,
                87, 114 S.W.2d 800, 802–03 (1938).

                2. Peerless Const. Co. v. Bass, 14 S.W.2d 732, 733 (1929),
                quotes State ex rel. v. Board, 121 S.W. 499, stating:


      2
          Mr. Douglas‟s petition does not name any additional defendants.
                                                    2
                     “We know of no exception to the rule that the
                     court will not, by mandamus, disturb the
                     decisions, and actions of the boards and officers
                     having discretionary powers, except where they
                     act in an arbitrary and oppressive manner
                     (Williams v. Dental Examiners, 93 Term. 619, 27
S.W. 1019), or act beyond their jurisdiction
                     (Insurance Co. v. Craig, supra), or where they
                     refuse to assume a jurisdiction which the law
                     devolves upon them (State ex rel. v. Taylor, 119
                     Term. 229, 104 S.W. 242).”
              3. Further, Rule 12.06 of the Tennessee Rules of Civil
              Procedure permit the court, upon its own initiative at any time,
              to strike from any pleading an insufficient defense, or a
              redundant, immaterial, impertinent or scandalous matter.
              4. Here, [Mr. Douglas] provides little information to specify
              what he desires the court to order within a writ of mandamus.
              [Mr. Douglas] references other cases which have been dismissed
              and states certain complaints with dates. Plaintiff does not
              specify within the pleading or provide an affidavit giving
              sufficient facts demonstrating the [Mr. Douglas‟s] clear right to
              the relief sought, the defendant's clear duty to perform the act
              [Mr. Douglas] seeks to compel, or the absence of any other
              specific or adequate remedy.
              5. With regard to Madison County Circuit No. C-12-278, [Mr.
              Douglas‟s] request for writ of mandamus and all other claims
              were dismissed with prejudice, as "[Mr. Douglas‟s] claims are
              barred by either the statute of limitations and/or the absence of
              facts necessary to support their basic elements." This court
              cannot review the sound judgment of another court or judge by
              the means of a writ of mandamus.
              6. As [Mr. Douglas] has provided only immaterial and
              redundant information in his petition, this court finds all his
              claims are STRICKEN, and this cause is DISMISSED with
              prejudice.
Mr. Douglas filed a timely notice of appeal of the dismissal of his petition.

                                             3
                                                  Discussion
        This is not Mr. Douglas‟s only appeal involving the same circumstances. In fact, this
Court takes judicial notice that the brief filed by Mr. Douglas in this case is identical to the
brief filed by him in Douglas v. State, No. W2014-00831-COA-R3-CV, (Tenn. Ct. App. July
14, 2015) (hereinafter “Douglas I”) (Westlaw citation not yet available). See Tenn. R. Evid.
201 (allowing a court to take judicial notice of facts outside the record when the fact is “not
subject to reasonable dispute” and “capable of accurate and ready determination by resort to
sources whose accuracy cannot reasonably be questioned”); Counts v. Bryan, 182 S.W.3d
288, 293 (Tenn. Ct. App. 2005) (permitting a court to take judicial notice of facts gleaned
from court files). Because Mr. Douglas‟s brief in this case is identical to the brief he filed in
Douglas I, we take guidance from that Opinion‟s discussion of the substantial shortcomings
found in Mr. Douglas‟s brief.
       In Douglas I, this Court held that the Court‟s “ability to review the merits of this
appeal is substantially hindered by the state of the brief submitted by” Mr. Douglas.
Specifically, this Court held that Mr. Douglas‟s brief failed to comply with Rule 27 of the
Tennessee Rules of Appellate Procedure,3 in that it did not contain “a table of contents, a

       3
           Rule 27 provides, in pertinent part:

                 (a)      Brief of the Appellant. The brief of the appellant shall contain
                       under appropriate headings and in the order here indicated:

                          (1) A table of contents, with references to the pages in the brief;
                          (2) A table of authorities, including cases (alphabetically arranged),
                 statutes and other authorities cited, with references to the pages in the brief
                 where they are cited;
                          (3) A jurisdictional statement in cases appealed to the Supreme
                 Court directly from the trial court indicating briefly the jurisdictional
                 grounds for the appeal to the Supreme Court;
                          (4) A statement of the issues presented for review;
                          (5) A statement of the case, indicating briefly the nature of the case,
                 the course of proceedings, and its disposition in the court below;
                          (6) A statement of facts, setting forth the facts relevant to the issues
                 presented for review with appropriate references to the record;
                          (7) An argument, which may be preceded by a summary of
                 argument, setting forth:
                                   (A) the contentions of the appellant with respect to the
                          issues presented, and the reasons therefor, including the reasons
                          why the contentions require appellate relief, with citations to the
                          authorities and appropriate references to the record (which may be
                          quoted verbatim) relied on; and
                                   (B) for each issue, a concise statement of the applicable
                          standard of review (which may appear in the discussion of the issue
                                                        4
table of authorities, a statement of the case, a statement of facts with references to the record,
or an argument section containing references to the record or an applicable standard of
review.” Although the Court noted that Mr. Douglas‟s brief did include five issues presented
for review, we note that these issues are not presented in a statement of the issues section,
but instead are contained in what we must presume is the argument section of his brief. As
explained by this Court: “While [Mr. [Douglas‟s] brief includes a litany of case citations, his
brief, much like his original complaint in the trial court, fails to include a single
factual allegation upon which this Court can determine the underlying basis for his
claims.” Indeed, while in Douglas I, the Court had the benefit of factual recitations provided
by the appellees, no appellee brief was filed in this case. As such, there is little in the record
to discern the underlying factual allegations supporting Mr. Douglas‟s claim for relief.
        Based on these and other deficiencies,4 the Court of Appeals ruled that all issues
purportedly raised by Mr. Douglas were waived, and, therefore, “declined to examine the
merits of any issues on appeal.” See also Sneed v. Bd. of Prof’l Responsibility of Sup.Ct.,
301 S.W.3d 603, 615 (Tenn. 2010) (“It is not the role of the courts, trial or appellate, to
research or construct a litigant's case or arguments for him or her, and where a party fails to
develop an argument in support of his or her contention or merely constructs a skeletal
argument, the issue is waived.”); Forbess v. Forbess, 370 S.W.3d 347, 355 (Tenn. Ct. App.
 2011) (“„Courts have routinely held that the failure to make appropriate references to
 the record and to cite relevant authority in the argument section of the brief as required
by Rule 27(a)(7) constitutes a waiver of the issue.‟”) (quoting Bean v. Bean, 40 S.W.3d 52,
55–56 (Tenn. Ct. App. 2000) (noting that “the Supreme Court has held that it will not find
this Court in error for not considering a case on its merits where the plaintiff did not comply
with the rules of this Court”)). Because Mr. Douglas‟s brief in this case is identical to the
brief filed in Douglas I, we likewise conclude that all issues purportedly raised therein are

                        or under a separate heading placed before the discussion of the
                        issues);
                        (8) A short conclusion, stating the precise relief sought.

        Tenn. R. App. P. 27(a).
        4
          The Douglas I Court also noted that Mr. Douglas failed to comply with Rule 6 of the Rules of the
Court of Appeals of Tennessee, which provides:

                         No complaint of or reliance upon action by the trial court will be
                considered on appeal unless the argument contains a specific reference to the
                page or pages of the record where such action is recorded. No assertion of
                fact will be considered on appeal unless the argument contains a reference to
                the page or pages of the record where evidence of such fact is recorded.

        Tenn. R. Ct. App. 6(b).
                                                     5
waived. Accordingly, we decline to address the substantive merits of this appeal. In addition,
we note, like the Court in Douglas I, that Tennessee Code Annotated Section 27-1-122
allows this Court, sua sponte, to “award just damages against the appellant, which may
include but need not be limited to, costs” when an appeal is deemed frivolous. In this case, no
appellee has participated in this appeal to whom this Court could properly award damages.
However, we exercise our discretion to designate this appeal as frivolous pursuant to
Tennessee Code Section 27-1-122.
                                         Conclusion
       Based upon the forgoing, the appeal is dismissed. Costs of this appeal are taxed to
Appellant Jeffery G. Douglas. Because Mr. Douglas is proceeding in forma pauperis in this
appeal, execution may issue, if necessary.




                                                   _________________________________
                                                   J. STEVEN STAFFORD, JUDGE




                                              6